Filed with the Securities and Exchange Commission on January 26, 2016 1933 Act Registration File No.333-205411 1940 Act File No. 811- 23063 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. 1 [ X ] Post-Effective Amendment No. [ ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 1 [ X ] (Check appropriate box or boxes.) HORIZON FUNDS (Exact Name of Registrant as Specified in Charter) 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(704) 544-2399 Matthew S. Chambers Horizon Funds 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 (Name and Address of Agent for Service) Copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101 Approximate date of proposed public offering:As soon as practicable after the effective date of this registration statement. This Pre-Effective Amendment No. 1 to the Registration Statement is being filed for the purpose of updating the Registration Statement in response to comments of the Staff of the Securities and Exchange Commission and making certain non-material changes to the Registration Statement. Pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended, an indefinite number of shares of beneficial interest, no par value, is being registered by this Registration Statement under the Securities Act of 1933, as amended. Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. HORIZON ACTIVE ASSET ALLOCATION FUND Class A Shares HASAX Class I Shares HASIX Class N Shares AAANX HORIZON ACTIVE RISK ASSIST® FUND Class A Shares ARAAX Class I Shares ARAIX Class N Shares ARANX HORIZON ACTIVE INCOME FUND Class A Shares AIHAX Class I Shares AIRIX Class N Shares AIMNX PROSPECTUS January29, 2016 This Prospectus provides important information about the Funds that you should know before investing. Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the U.S. Securities and Exchange Commission nor has the U.S. Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTIONS 1 Horizon Active Asset Allocation Fund 1 Horizon Active Risk Assist®Fund 7 Horizon Active Income Fund 13 ADDITIONAL INFORMATION ABOUT THE FUNDS’ PRINCIPAL INVESTMENT STRATEGIES 19 PRINCIPAL INVESTMENT RISKS 20 MANAGEMENT OF THE FUNDS 24 INVESTMENT ADVISER 24 PORTFOLIO MANAGERS 25 HOW SHARES ARE PRICED 25 HOW TO PURCHASE SHARES 26 HOW TO REDEEM SHARES 29 HOW TO EXCHANGE SHARES 33 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 33 FREQUENT PURCHASES AND REDEMPTIONS OF SHARES 34 HOUSEHOLDING 35 FINANCIAL HIGHLIGHTS 36 PRIVACY NOTICE PN-1 Table of Content - Prospectus SUMMARY SECTIONS Horizon Active Asset Allocation Fund Investment Objective.The investment objective of the Horizon Active Asset Allocation Fund (the “Allocation Fund”) is capital appreciation. Fees and Expenses of the Allocation Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Allocation Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Class A shares of the Allocation Fund. More information about these and other discounts is available from your financial professional and in this Prospectus in the “Class A Shares” section beginning on page 27. Shareholder Fees (fees paid directly from your investment) Class A Class I Class N Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends/Distributions None None None Redemption Fee (as a % of amount redeemed) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Class N Management Fees 1.10% 1.10% 1.10% Distribution and/or Service (12b-1) Fees 0.25% None None Other Expenses 0.15% 0.15% 0.40% Shareholder Servicing Expenses None None 0.25% Remaining Other Expenses(1) 0.15% 0.15% 015% Acquired Fund Fees and Expenses(2) 0.19% 0.19% 0.19% Total Annual Fund Operating Expenses 1.69% 1.44% 1.69% Fee Waiver and Expense Reimbursements(3) -0.08% -0.08% -0.08% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursements 1.61% 1.36% 1.61% (1) The Allocation Fundwill bethe successor to the Horizon Active Asset Allocation Fund (the “Predecessor Allocation Fund”), whichis expected to bereorganized into the Allocation Fund on or aroundFebruary 8, 2016.“Remaining Other Expenses” for the Allocation Fund have been restated to reflect the estimated expenses of the Allocation Fund for its current fiscal year. This number represents the combined total fees and operating expenses of the underlying funds owned by the Allocation Fund and is not a direct expense incurred by the Allocation Fund or deducted from Fund assets.Since this number does not represent a direct operating expense of the Allocation Fund, the operating expenses set forth in the Allocation Fund’s financial highlights do not include this figure. (3) The Allocation Fund’s investment adviser, Horizon Investments, LLC, has contractually agreed to waive its advisory fees and/or reimburse expenses of the Allocation Fund, at least until December 31, 2018 so that the Total Annual Fund Operating Expenses (exclusive of front-end or contingent deferred loads, brokerage fees and commissions, acquired fund fees and expenses, borrowing costs (such as interest and dividend expense on securities sold short), taxes and extraordinary expenses (such as litigation)) do not exceed 1.42%, 1.17% and 1.42% of average daily net assets for Class A Shares, Class I Shares and Class N Shares, respectively; provided, however, that any fees waived and expenses reimbursed are subject to possible recoupment by the Adviser, within three years after the end of the fiscal year in which such fees have been waived or expenses reimbursed, if such recoupment can be achieved without exceeding the foregoing expense limit.Only the Allocation Fund’s Board of Trustees may elect to terminate the advisory fee waiver agreement. Table of Content - Prospectus 1 Example.This Example is intended to help you compare the cost of investing in the Allocation Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Allocation Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Allocation Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year 1 Year 3 Years 5 Years 10 Years Class A $729 $1,054 $1,418 $2,438 Class I $138 $431 $763 $1,702 Class N $164 $508 $894 $1,977 Portfolio Turnover.The Allocation Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Allocation Fund’s performance. During the most recent fiscal year ended November 30, 2015, the Allocation Fund’s portfolio turnover rate was 472% of the average value of the portfolio. Principal Investment Strategies of the Allocation Fund The Allocation Fund’s investment adviser, Horizon Investments, LLC (“Horizon”), seeks to achieve the Allocation Fund’s investment objective by allocating assets across one or more of the following sectors of the global securities markets: ● U.S. Common Stocks ● Foreign Developed Market Common Stocks ● Emerging Market Common Stocks ● Real Estate Investment Trusts (“REITs”) ● Government Bonds ● Corporate Bonds ● International Bonds ● Municipal Bonds ● High Yield Bonds Horizon selects asset classes using a flexible approach that allocates the Allocation Fund’s portfolio between asset classes that Horizon believes have the highest expected return for a given amount of risk. This flexible approach to investing typically seeks to maximize returns by adjusting portfolio asset-allocations among various asset classes based upon near-term forecasts.Horizon assesses expected return and risk using a multi-disciplined approach consisting of economic, quantitative and fundamental analysis.Horizon expects to engage in frequent buying and selling of securities to achieve the Allocation Fund’s investment objective. Horizon typically executes its strategy by investing in exchange-traded funds (“ETFs”).Potential ETFs are reviewed for sufficient trading liquidity and fit within overall portfolio diversification needs prior to investment.Horizon may also invest in non-ETF securities, such as individual securities or baskets of securities, when it believes such investments may offer higher return and/or lower risk than an ETF or when Horizon believes such investments will provide strategic exposure to a specific sector or market segment.Horizon expects that the Allocation Fund will typically hold no more than 30 ETF positions. Horizon selects ETFs without restriction as to the issuer country, capitalization, currency, or maturity or credit quality of the securities held by each ETF. Under normal market conditions, the Allocation Fund invests a majority of its assets in ETFs that invest primarily in equity securities; however, certain ETFs in which the Allocation Fund may invest may invest primarily in lower-quality fixed income securities commonly known as “high yield” or “junk” bonds, which are generally rated lower than Baa3 by Moody’s Investors Service (“Moody’s”) or lower than BBB- by Standard and Poor’s Rating Group (“S&P”).In addition, the Allocation Fund may buy or write options on puts or calls for investment purposes, to hedge other investments or to generate option premiums for the Allocation Fund, and may implement such investments through option combinations such as spreads, straddles, strangles and collars. The Allocation Fund will typically sell portfolio securities to adjust portfolio allocations as described above, to seek to secure gains or limit potential losses, or when Horizon otherwise believes it is in the best interest of the Allocation Fund. Table of Content - Prospectus 2 Principal Risks of the Allocation Fund Many factors affect the Allocation Fund’s performance. The Allocation Fund’s share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities held by ETFs in which the Allocation Fund invests.The Allocation Fund is not federally insured or guaranteed by any government agency.YOU MAY LOSE MONEY BY INVESTING IN THE FUND. Emerging Markets Risk.In addition to the risks generally associated with investing in securities of foreign companies, countries with emerging markets also may have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. ETF Risk.You will indirectly pay fees and expenses charged by the ETFs in addition to the Allocation Fund’s direct fees and expenses.As a result, the cost of investing in the Allocation Fund will be higher than the cost of investing directly in ETF shares and may be higher than other mutual funds that invest directly in stocks and bonds.Each ETF is subject to specific risks, depending on the nature of the fund.These risks could include sector risk (increased risk from a focus on one or more sectors of the market), as well as risks associated with fixed income securities or foreign currencies. Fixed Income Risk.When the Fund invests in fixed income securities, options on fixed income securities or underlying investments that invest in fixed income securities, the value of your investment in the Fund will fluctuate with changes in interest rates.Typically, a rise in interest rates causes a decline in the value of the fixed income securities owned by the Allocation Fund or its underlying investments.Issuers of floating rate debt are exposed to higher interest payments in a rising rate environment.Issuers may default on interest and principal payments.Generally, securities with lower debt ratings (“junk bonds”) have greater credit risk. Fluctuation of NAV; Unit Premiums and Discounts. The NAV of the shares of the ETFs in which the Allocation Fund may invest will generally fluctuate with changes in the market value of the ETF’s securities holdings and supply and demand of the ETF’s shares on the exchanges on which the ETF’s shares are traded. The market prices of an ETF’s shares may deviate significantly from the NAV of the ETF’s shares during periods of market volatility. If the Allocation Fund purchases an ETF’s shares at a time when the market price is at a premium to the NAV of the ETF’s shares or sells at a time when the market price is at a discount to the NAV of the ETF’s shares, then the Allocation Fund may sustain losses that are in addition to any losses caused by a decrease in NAV. Foreign Currency Risk.Foreign currency-linked investments risks include market risk, credit risk and country risk.Market risk results from adverse changes in exchange rates in the currencies in which the underlying investment is long or short.Credit risk results because a currency-trade counterparty may default.Country risk arises because a government may interfere with transactions in its currency. Foreign Securities Risk.Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation.Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies.Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities.Sovereign issuers may lack sufficient revenue to repay debts or may repudiate debts despite an ability to repay. High Yield or Junk Bond Risk. Lower-quality fixed income securities, known as “high yield” or “junk” bonds, present a significant risk for loss of principal and interest.These bonds offer the potential for higher return, but also involve greater risk than bonds of higher quality, including an increased possibility that the bond’s issuer, obligor or guarantor may not be able to make its payments of interest and principal (credit quality risk). Management Risk.The ability of the Allocation Fund to meet its investment objective is directly related to the allocation of the Allocation Fund’s assets.Horizon may allocate the Allocation Fund’s investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Allocation Fund’s value may be adversely affected. Table of Content - Prospectus 3 Market Risk.Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Allocation Fund’s investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Options Risk . Investments in options involve risks different from, or possibly greater than, the risks associated with investing directly in securities including leverage risk, tracking risk and counterparty default risk in the case of over the counter options. Option positions may expire worthless exposing the Allocation Fund to potentially significant losses. Real Estate Risk.Real estate values rise and fall in response to a variety of factors, including local, regional and national economic conditions, interest rates and tax considerations.REIT performance depends on the types and locations of the rental properties it owns and on how well it manages those properties. Smaller and Medium Issuer Risk.Investments in underlying investments that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Turnover Risk.As a result of its trading strategies, the Allocation Fund may sell portfolio securities without regard to the length of time they have been held and will likely have a higher portfolio turnover rate than other mutual funds. Since portfolio turnover may involve paying brokerage commissions and other transaction costs, higher turnover generally results in additional expenses. High rates of portfolio turnover may lower the performance of the Allocation Fund due to these increased costs and may also result in the realization of short-term capital gains. If the Allocation Fund realizes capital gains when securities are sold, the Allocation Fund must generally distribute those gains to shareholders, increasing the Allocation Fund’s taxable distributions. High rates of portfolio turnover in a given year would likely result in short-term capital gains that are taxed to shareholders at ordinary income tax rates. Performance The bar chart illustrates the risks of investing in Class N Shares of the Allocation Fund by showing the Allocation Fund’s average returns for each calendar quarter since inception.The Average Annual Total Returns table shows how the Allocation Fund’s average annual returns compare with those of a broad measure of market performance, as well as an additional index that reflects the market sectors in which the Allocation Fund may invest.Remember, the Allocation Fund’s past performance, before and after taxes, is not necessarily an indication of how the Allocation Fund will perform in the future. Updated performance information is available at no cost by visiting www.horizonmutualfunds.com or by calling 1-855-754-7932. Class I Shares of the Allocation Fund have not commenced investment operations as of the date of this Prospectus. The Allocation Fundwill bethe successor to the investment performance of the Predecessor Allocation Fund as a result of the reorganization of the Predecessor Allocation Fund into the Allocation Fund on or aroundFebruary 8, 2016.Accordingly, the performance information shown below is that of the Predecessor Allocation Fund.The Predecessor Allocation Fund was also advised by Horizon and had substantially the same investment objective, strategies and policies as the Allocation Fund. Table of Content - Prospectus 4 Calendar Year Returns as of December 31 During the period shown in the bar chart, the best performance for a quarter was 9.32% (for the quarter ended March 31, 2013).The worst performance was -8.785% (for the quarter ended September 30, 2015). Active Asset Allocation Fund Average Annual Total Returns For the periods ended December 31, 2015 One Year Since Inception of Class* Class N Shares Return Before Taxes -4.20% 8.06% Return After Taxes on Distributions -5.37% 6.05% Return After Taxes on Distributions and Sale of Fund Shares -2.29% 5.41% Class A Shares Return Before Taxes n/a 3.75% S&P 500 Total Return Index (reflects no deduction for fees, expenses or taxes) 1.38% 14.40% 80% S&P 500 Total Return Index/ 20% MSCI ACWI (ex-US) (reflects no deduction for fees, expenses or taxes) -0.02% 12.19% * Class N Shares commenced operations on January 31, 2012.Class A shares commenced operations on September 4, 2015. After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor’s tax situation and may differ from those shown.If you own shares of the Allocation Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment.A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. After-tax returns are shown for Class N shares only and after-tax returns for other classes will vary to the extent that each class has different expenses. The S&P 500 Total Return Index is an unmanaged market capitalization-weighted index which is comprised of the largest U.S. domiciled companies and includes the reinvestment of all dividends.The MSCI ACWI (ex-US) is a market-capitalization weighted index that provides a broad measure of stock performance throughout the world, with the exception of U.S.-based equities.Investors cannot invest directly in an index. Returns would have been lower if Horizon had not waived and/or reimbursed certain expenses of the Allocation Fund during the periods shown. Investment Adviser.Horizon Investments, LLC. Table of Content - Prospectus 5 Portfolio Managers.Robbie Cannon, President and CEO of Horizon, Ronald Saba, CFA, Director of Equity Research of Horizon, and Kevin Blocker, CAIA, Quantitative Strategist of Horizon, share responsibility for the day-to-day management of the Allocation Fund as Co-Portfolio Managers. Mr. Cannon and Mr. Saba have each been a Co-Portfolio Manager of the Allocation Fund since 2012. Kevin Blocker has been Co-Portfolio Manager of the Allocation Fund since 2013. Purchase and Sale of Fund Shares .You may purchase and redeem shares of the Allocation Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled “How to Purchase Shares” and “How to Redeem Shares” of the Allocation Fund’s Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to Horizon Funds c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701, or by calling 1-855-754-7932.You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Allocation Fund is $2,500 and the minimum subsequent investment is $250 for Class A Shares and Class N shares.The minimum initial investment in the Allocation Fund is $10 million for Class I shares. There is no minimum subsequent investment for Class I shares. Tax Information. The Allocation Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries.If you purchase the Allocation Fund through a broker-dealer or other financial intermediary (such as a bank), the Allocation Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Allocation Fund over another investment.Ask your salesperson or visit your financial intermediary’s web site for more information. Table of Content - Prospectus 6 Horizon Active RiskAssist® Fund Investment Objective:The investment objective of the Horizon Active Risk Assist® Fund (the “Risk Assist Fund”) is to capture the majority of the returns associated with equity market investments, while mitigating downside risk through use of a risk overlay strategy (the “Risk Assist strategy”). Fees and Expenses of the Risk Assist Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Risk Assist Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Class A shares of the Risk Assist Fund. More information about these and other discounts is available from your financial professional and in this Prospectus in the “Class A Shares” section beginning on page 27. Shareholder Fees (fees paid directly from your investment) Class A Class I Class N Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends/Distributions None None None Redemption Fee (as a % of amount redeemed) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Class N Management Fees 1.10% 1.10% 1.10% Distribution and/or Service (12b-1) Fees 0.25% None None Other Expenses 0.16% 0.16% 0.41% Shareholder Servicing Expenses None None 0.25% Remaining Other Expenses (1) 0.16% 0.16% 0.16% Acquired Fund Fees and Expenses(2) 0.20% 0.20% 0.20% Total Annual Fund Operating Expenses 1.71% 1.46% 1.71% Fee Waiver and Expense Reimbursements(3) -0.09% -0.09% -0.09% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursements 1.62% 1.37% 1.62% (1) The Risk Assist Fundwillbethe successor to the Horizon Active Risk Assist® Fund (the “Predecessor Risk Assist Fund”), whichis expected to bereorganized into the Risk Assist Fund on or aroundFebruary 8, 2016.“Remaining Other Expenses” for the Risk Assist Fund have been restated to reflect the estimated expenses of the Risk Assist Fund for its current fiscal year. This number represents the combined total fees and operating expenses of the underlying funds owned by the Risk Assist Fund and is not a direct expense incurred by the Risk Assist Fund or deducted from Fund assets.Since this number does not represent a direct operating expense of the Risk Assist Fund, the operating expenses set forth in the Risk Assist Fund’s financial highlights do not include this figure. (3) The Risk Assist Fund’s investment adviser, Horizon Investments, LLC, has contractually agreed to waive its fees and reimburse expenses of the Risk Assist Fund, at least until December 31, 2018, so that the Total Annual Fund Operating Expenses After Fee Waivers and Reimbursement (exclusive of front-end or contingent deferred loads, brokerage fees and commissions, acquired fund fees and expenses, borrowing costs (such as interest and dividend expense on securities sold short), taxes and extraordinary expenses (such as litigation)) will not exceed 1.42%, 1.17% and 1.42% of average daily net assets for Class A, Class I and Class N Shares, respectively; provided, however, that any fees waived and expenses reimbursed are subject to possible recoupment by the Adviser, within three years after the end of the fiscal year in which such fees have been waived or expenses reimbursed, if such recoupment can be achieved without exceeding the foregoing expense limit.Only the Risk Assist Fund’s Board of Trustees may elect to terminate the advisory fee waiver agreement. Table of Content - Prospectus 7 Example:This Example is intended to help you compare the cost of investing in the Risk Assist Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Risk Assist Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Risk Assist Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year 1 Year 3 Years Class A $730 $1,057 Class I $139 $434 Class N $165 $511 Portfolio Turnover.The Risk Assist Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Risk Assist Fund’s performance. During the most recent fiscal period ended November 30, 2015, the Risk Assist Fund’s portfolio turnover rate was 541% of the average value of the portfolio. Principal Investment Strategies of the Risk Assist Fund The Risk Assist Fund’s investment adviser, Horizon Investments, LLC (“Horizon”), seeks to achieve the Risk Assist Fund’s investment objective by using a multi-discipline active asset allocation investment approach. Horizon allocates the Risk Assist Fund’s assets across various sectors of the global securities markets.In addition, Horizon seeks to mitigate downside risk through its Risk Assist strategy, which is an active risk reduction strategy intended to guard against large declines in an equity portfolio. Global Securities Strategy Horizon executes its global securities allocation strategy by allocating assets across one or more of the following sectors of the global securities markets: ● U.S. Common Stocks ● Foreign Developed Market Common Stocks ● Emerging Market Common Stocks ● Real Estate Investment Trusts (“REITs”) ● Government Bonds ● Corporate Bonds ● International Bonds ● Municipal Bonds ● High Yield Bonds Horizon selects asset classes using a flexible approach that allocates the Risk Assist Fund’s portfolio between asset classes that Horizon believes have the highest expected return for a given amount of risk. This flexible approach to investing typically seeks to maximize returns by adjusting portfolio asset-allocations among various asset classes based upon near-term forecasts.Horizon assesses expected return and risk using a multi-disciplined approach consisting of economic, quantitative and fundamental analysis.Horizon expects to engage in frequent buying and selling of securities to achieve the Risk Assist Fund’s investment objective. Horizon typically executes its strategy by investing in exchange-traded funds (“ETFs”).Potential ETFs are reviewed for sufficient trading liquidity and fit within overall portfolio diversification needs prior to investment.Horizon may also invest in non-ETF securities, such as individual securities or baskets of securities, when it believes such investments may offer higher return and/or lower risk than an ETF or when Horizon believes such investments will provide strategic exposure to a specific sector or market segment.Horizon expects that the Risk Assist Fund will typically hold no more than 30 ETF positions. Horizon selects ETFs without restriction as to the issuer country, capitalization, currency, or maturity or credit quality of the securities held by each ETF. Under normal market conditions, the Risk Assist Fund invests a majority of its assets in ETFs that invest primarily in equity securities; however, certain ETFs in which the Risk Assist Fund may invest may invest primarily in lower-quality fixed income securities commonly known as “high yield” or “junk” bonds, which are generally rated lower than Baa3 by Moody’s Investors Service (“Moody’s”) or lower than BBB- by Standard and Poor’s Rating Group (“S&P”).In addition, the Risk Assist Fund may buy or write options on puts or calls for investment purposes, to hedge other investments or to generate option premiums for the Risk Assist Fund, and may implement such investments through option combinations such as spreads, straddles, strangles and collars. Table of Content - Prospectus 8 Additional Overlay: Risk Assist Strategy Under the Risk Assist strategy, Horizon continually measures market conditions with a specific focus on characteristics that indicate abnormal severe risk conditions, in order to apply a proprietary process that prompts a risk reduction of the portfolio. Horizon executes this strategy by investing up to 100% of the Risk Assist Fund’s portfolio in U.S. Treasuries or U.S. Treasury-focused securities, which may include, without limitation, Treasury bonds, Treasury notes, Treasury Inflated Protection Securities (“U.S. Treasury Securities”), U.S. government money market funds, exchange traded options on U.S. Treasury Securities, repurchase agreements fully collateralized by U.S. Treasury Securities, or ETFs that invest in any of the foregoing.Horizon may also select options on individual securities, ETFs or indexes to hedge against market declines or generate returns from falling asset prices. Although Horizon may allocate 100% of the Risk Assist Fund’s assets to the Risk Assist strategy, it is not required to.Instead, Horizon employs the Risk Assist strategy in stages, and Horizon may allocate between 0% and 100% of the Risk Assist Fund’s assets to the Risk Assist strategy, depending on Horizon’s determination of current market risk. The Risk Assist Fund will typically sell portfolio securities to adjust portfolio allocations as described above, to seek to secure gains or limit potential losses, or when Horizon otherwise believes it is in the best interest of the Risk Assist Fund. Principal Risks of the Risk Assist Fund Many factors affect the Risk Assist Fund’s performance. The Risk Assist Fund’s share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities held by ETFs in which the Risk Assist Fund invests.The Risk Assist Fund is not federally insured or guaranteed by any government agency.YOU MAY LOSE MONEY BY INVESTING IN THE FUND. Emerging Markets Risk.In addition to the risks generally associated with investing in securities of foreign companies, countries with emerging markets also may have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. ETF Risk.You will indirectly pay fees and expenses charged by the ETFs in addition to the Risk Assist Fund’s direct fees and expenses.As a result, the cost of investing in the Risk Assist Fund will be higher than the cost of investing directly in ETF shares and may be higher than other mutual funds that invest directly in stocks and bonds.Each ETF is subject to specific risks, depending on the nature of the fund.These risks could include sector risk (increased risk from a focus on one or more sectors of the market), as well as risks associated with fixed income securities or foreign currencies. Fixed Income Risk.When the Risk Assist Fund invests in fixed income securities, options on fixed income securities or underlying investments that invest in fixed income securities, the value of your investment in the Risk Assist Fund will fluctuate with changes in interest rates.Typically, a rise in interest rates causes a decline in the value of the fixed income securities owned by the Risk Assist Fund or its underlying investments.Issuers of floating rate debt are exposed to higher interest payments in a rising rate environment.Issuers may default on interest and principal payments.Generally, securities with lower debt ratings (“junk bonds”) have greater credit risk. Fluctuation of NAV; Unit Premiums and Discounts. The NAV of the shares of the ETFs in which the Risk Assist Fund may invest will generally fluctuate with changes in the market value of the ETF’s securities holdings and supply and demand of the ETF’s shares on the exchanges on which the ETF’s shares are traded. The market prices of an ETF’s shares may deviate significantly from the NAV of the ETF’s shares during periods of market volatility. If the Risk Assist Fund purchases an ETF’s shares at a time when the market price is at a premium to the NAV of the ETF’s shares or sells at a time when the market price is at a discount to the NAV of the ETF’s shares, then the Risk Assist Fund may sustain losses that are in addition to any losses caused by a decrease in NAV. Table of Content - Prospectus 9 Foreign Currency Risk.Foreign currency-linked investment risk includes market risk, credit risk and country risk.Market risk results from adverse changes in exchange rates in the currencies in which the Risk Assist’s underlying investments are long or short.Credit risk results because a currency-trade counterparty may default.Country risk arises because a government may interfere with transactions in its currency. Foreign Securities Risk. Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation.Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies.Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities.Sovereign issuers may lack sufficient revenue to repay debts or may repudiate debts despite an ability to repay. High Yield or Junk Bond Risk. Lower-quality fixed income securities, known as “high yield” or “junk” bonds, present a significant risk for loss of principal and interest.These bonds offer the potential for higher return, but also involve greater risk than bonds of higher quality, including an increased possibility that the bond’s issuer, obligor or guarantor may not be able to make its payments of interest and principal (credit quality risk). Limited History of Operations Risk. The Risk Assist Fund has a limited history of operations for investors to evaluate. Management Risk.The ability of the Risk Assist Fund to meet its investment objective is directly related to the allocation of the Risk Assist Fund’s assets.Horizon may allocate the Risk Assist Fund’s investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Risk Assist Fund’s value may be adversely affected. Market Risk.Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Risk Assist Fund’s investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Options Risk . Investments in options involve risks different from, or possibly greater than, the risks associated with investing directly in securities including leverage risk, tracking risk and counterparty default risk in the case of over the counter options. Option positions may expire worthless exposing the Risk Assist Fund to potentially significant losses. Real Estate Risk.Real estate values rise and fall in response to a variety of factors, including local, regional and national economic conditions, interest rates and tax considerations.REIT performance depends on the types and locations of the rental properties it owns and on how well it manages those properties. Risk Assist Strategy Risk.There can be no guarantee that the Risk Assist strategy will be successful in preventing losses in the Risk Assist Fund’s portfolio.Because the Risk Assist strategy may be implemented in stages, the Risk Assist Fund may have market exposure during times when the Risk Assist strategy is being implemented.To the extent that the Risk Assist strategy is implemented, the Risk Assist Fund will likely not benefit from capital appreciation or income from the equity markets. Smaller and Medium Issuer Risk.Investments in underlying investments that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Turnover Risk.As a result of its trading strategies, the Risk Assist Fund may sell portfolio securities without regard to the length of time they have been held and will likely have a higher portfolio turnover rate than other mutual funds. Since portfolio turnover may involve paying brokerage commissions and other transaction costs, higher turnover generally results in additional expenses. High rates of portfolio turnover may lower the performance of the Risk Assist Fund due to these increased costs and may also result in the realization of short-term capital gains. If the Risk Assist Fund realizes capital gains when securities are sold, the Risk Assist Fund must generally distribute those gains to shareholders, increasing the Risk Assist Fund’s taxable distributions. High rates of portfolio turnover in a given year would likely result in short-term capital gains that are taxed to shareholders at ordinary income tax rates. Table of Content - Prospectus 10 Performance The bar chart illustrates the risks of investing in Class N Shares of the Allocation Fund by showing the Risk Assist Fund’s average returns for each calendar quarter since inception.The Average Annual Total Returns table shows how the Risk Assist Fund’s average annual returns compare with those of a broad measure of market performance, as well as an additional index that reflects the market sectors in which the Risk Assist Fund may invest.Remember, the Risk Assist Fund’s past performance, before and after taxes, is not necessarily an indication of how the Risk Assist Fund will perform in the future. Updated performance information is available at no cost by visiting www.horizonmutualfunds.com or by calling 1-855-754-7932.Class I Shares of the Risk Assist Fund have not commenced investment operations as of the date of this Prospectus. The Risk Assist Fundwill bethe successor to the investment performance of the Predecessor Risk Assist Fund as a result of the reorganization of the Predecessor Risk Assist Fund into the Risk Assist Fund on or aroundFebruary 8, 2016.Accordingly, the performance information shown below is that of the Predecessor Risk Assist Fund.The Predecessor Risk Assist Fund was also advised by Horizon and had substantially the same investment objective, strategies and policies as the Risk Assist Fund. During the period shown in the bar chart, the best performance for a quarter was 2.68% (for the quarter ended December 31, 2015).The worst performance was -8.12% (for the quarter ended September 30, 2015). Risk Assist Fund Average Annual Total Returns For the periods ended December 31, 2015 One Year Since Inception of Class* Class N Shares Return Before Taxes -5.56% -3.07% Return After Taxes on Distributions -5.99% -3.40% Return After Taxes on Distributions and Sale of Fund Shares -3.15% -2.49% Class A Shares Return Before Taxes n/a -1.11% S&P 500 Total Return Index (reflects no deduction for fees, expenses or taxes) 1.38% 3.63% 80% S&P 500 Total Return Index/ 20% MSCI ACWI (ex-US) (reflects no deduction for fees, expenses or taxes) -0.02% 6.13% * Class N Shares commenced operations on August 28, 2014.Class A shares commenced operations on September 4, 2015. After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor’s tax situation and may differ from those shown.If you own shares of the Risk Assist Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment.A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.After-tax returns are shown for Class N shares only and after-tax returns for other classes will vary to the extent that each class has different expenses. Table of Content - Prospectus 11 The S&P 500 Total Return Index is an unmanaged market capitalization-weighted index which is comprised of the largest U.S. domiciled companies and includes the reinvestment of all dividends.The MSCI ACWI (ex-US) Index is a market-capitalization weighted index that provides a broad measure of stock performance throughout the world, with the exception of U.S.-based equities.The MSCI ACWI (ex-US) Index includes both developed and emerging markets.The Barclays Aggregate Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type. Most U.S. traded investment grade bonds are represented. Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues. The index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S. Investors cannot invest directly in an index. Returns would have been lower if Horizon had not waived and/or reimbursed certain expenses of the Risk Assist Fund during the periods shown. Investment Adviser. Horizon Investments, LLC. Portfolio Managers.Robbie Cannon, President and CEO of Horizon, Ronald Saba, CFA Director of Equity Research of Horizon, Kevin Blocker, CAIA, Quantitative Strategist of Horizon, and Scott Ladner, Director of Alternative Strategies of Horizon, share responsibility for the day-to-day management of the Risk Assist Fund as Co-Portfolio Managers. Mr. Cannon, Mr. Saba, Mr. Blocker, and Mr. Ladner have each been a Co-Portfolio Manager of the Risk Assist Fund since its inception in September, 2014. Purchase and Sale of Fund Shares. You may purchase and redeem shares of the Risk Assist Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled “How to Purchase Shares” and “How to Redeem Shares” of the Risk Assist Fund’s Prospectus.Purchases and redemptions may be made by mailing an application or redemption request to Horizon Funds c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701, or by calling 1-855-754-7932.You also may purchase and redeem shares through a financial intermediary.The minimum initial investment in the Risk Assist Fund is $2,500 and the minimum subsequent investment is $250 for Class A Shares and Class N shares.The minimum initial investment in the Risk Assist Fund is $10 million for Class I shares. There is no minimum subsequent investment for Class I shares. Tax Information. The Risk Assist Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries.If you purchase the Risk Assist Fund through a broker-dealer or other financial intermediary (such as a bank), the Risk Assist Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Risk Assist Fund over another investment.Ask your salesperson or visit your financial intermediary’s web site for more information. Table of Content - Prospectus 12 Horizon Active Income Fund Investment Objective:The investment objective of the Horizon Active Income Fund (the “Income Fund”) is income. Fees and Expenses of the Income Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Income Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Class A shares of the Income Fund. More information about these and other discounts is available from your financial professional and in this Prospectus in the “Class A Shares” section beginning on page 27. Shareholder Fees (fees paid directly from your investment) Class A Class I Class N Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends/Distributions None None None Redemption Fee (as a % of amount redeemed) None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Class N Management Fees 0.77% 0.77% 0.77% Distribution and/or Service (12b-1) Fees 0.25% None None Other Expenses 0.18% 0.18% 0.43% Shareholder Servicing Expenses None None 0.25% Remaining Other Expenses(1) 0.18% 0.18% 0.18% Acquired Fund Fees and Expenses(2) 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 1.48% 1.23% 1.48% Fee Waiver and Expense Reimbursements(3) (0.00%) (0.00%) (0.00%) Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursements 1.48% 1.23% 1.48% (1) The Income Fundwillbethe successor to the Horizon Active Income Fund (the “Predecessor Income Fund”), whichis expected to bereorganized into the Income Fund on or around February 8, 2016.“Remaining Other Expenses” for the Income Fund have been restated to reflect the estimated expenses of the Income Fund for its current fiscal year. This number represents the combined total fees and operating expenses of the underlying funds owned by the Income Fund and is not a direct expense incurred by the Income Fund or deducted from Fund assets.Since this number does not represent a direct operating expense of the Income Fund, the operating expenses set forth in the Income Fund’s financial highlights do not include this figure. (3) The Income Fund’s investment adviser, Horizon Investments, LLC, has contractually agreed to waive its advisory fees and/or reimburse expenses of the Income Fund, at least until December 31, 2018, so that the Total Annual Fund Operating Expenses (exclusive of front-end or contingent deferred loads, brokerage fees and commissions, acquired fund fees and expenses, borrowing costs (such as interest and dividend expense on securities sold short), taxes and extraordinary expenses (such as litigation)) do not exceed 1.24%, 0.99% and 1.24% of average daily net assets for Class A Shares, Class I Shares and Class N Shares, respectively; provided, however, that any fees waived and expenses reimbursed are subject to possible recoupment by the Adviser, within three years after the end of the fiscal year in which such fees have been waived or expenses reimbursed, if such recoupment can be achieved without exceeding the foregoing expense limit.Only the Income Fund’s Board of Trustees may elect to terminate the advisory fee waiver agreement. Table of Content - Prospectus 13 Example.This Example is intended to help you compare the cost of investing in the Income Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Income Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Income Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year 1 Year 3 Years 5 Years 10 Years Class A $717 $1,016 $1,336 $2,242 Class I $125 $390 $676 $1,489 Class N $151 $468 $808 $1,768 Portfolio Turnover.The Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Income Fund’s performance. During the fiscal period ended November 30, 2015, the Income Fund’s portfolio turnover rate was 324% of the average value of the portfolio. Principal Investment Strategies of the Income Fund The Income Fund’s investment adviser, Horizon Investments, LLC (“Horizon”), seeks to achieve the Income Fund’s investment objective by allocating assets across various sectors of the global securities markets.Horizon executes this strategy by investing in “income-producing securities”, which Horizon defines as including any of the following: equity securities that are expected to pay a dividend; fixed-income securities; cash equivalents; sovereign debt (including U.S. treasuries); fixed and floating rate securities of publicly traded companies; convertible bonds; preferred stock; master limited partnerships (“MLPs”); mortgage-backed securities (“MBS”); and real estate investment trusts (“REITs”). Horizon selects asset classes using a flexible approach that allocates the Income Fund’s portfolio between asset classes that Horizon believes have the highest expected return for a given amount of risk. This flexible approach to investing typically seeks to maximize returns by adjusting portfolio asset-allocations among various asset classes based upon near-term forecasts.Horizon assesses expected return and risk using a multi-disciplined approach consisting of economic, quantitative and fundamental analysis.Horizon expects to engage in frequent buying and selling of securities to achieve the Income Fund’s investment objective. Horizon typically executes its strategy by investing in exchange-traded funds (“ETFs”), but it is not required to do so.Potential ETFs are reviewed for sufficient trading liquidity and fit within overall portfolio diversification needs prior to investment.Horizon may also invest in non-ETF securities, such as individual securities or baskets of securities, when it believes such investments may offer higher return and/or lower risk than an ETF or when Horizon believes such investments will provide strategic exposure to a specific sector or market segment. The Income Fund will invest primarily in U.S. Dollar denominated securities, but may also invest a portion of its assets in non-U.S. Dollar denominated securities.Horizon selects portfolio investments without restriction as to the issuer country, capitalization, currency, maturity or credit quality. In addition, the Income Fund may buy or write options on puts or calls for investment purposes, to hedge other investments or to generate option premiums for the Income Fund, and may implement such investments through option combinations such as spreads, straddles, strangles and collars. The Income Fund will typically sell portfolio securities to adjust portfolio allocations as described above, to seek to secure gains or limit potential losses, or when Horizon otherwise believes it is in the best interest of the Income Fund. Principal Risks of the Income Fund. Many factors affect the Income Fund’s performance. The Income Fund’s share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities held by ETFs in which the Income Fund invests.The Income Fund is not federally insured or guaranteed by any government agency.YOU MAY LOSE MONEY BY INVESTING IN THE FUND. Credit Risk.Issuers of fixed-income securities may default on interest and principal payments due to the Income Fund. Generally, securities with lower debt ratings have speculative characteristics and have greater risk the issuer will default on its obligation. Fixed-income securities rated in the fourth classification by Moody’s (Baa) and S&P (BBB) or lower (sometimes referred to as “junk bonds”) have speculative characteristics and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity of those issuers to make principal or interest payments, as compared to issuers of more highly rated securities. These securities can also be thinly traded or have restrictions on resale, making them difficult to sell at an acceptable price. Table of Content - Prospectus 14 Emerging Markets Risk.In addition to the risks generally associated with investing in securities of foreign companies, countries with emerging markets also may have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. ETF Risk.You will indirectly pay fees and expenses charged by the ETFs in addition to the Income Fund’s direct fees and expenses.As a result, the cost of investing in the Income Fund will be higher than the cost of investing directly in ETF shares and may be higher than other mutual funds that invest directly in stocks and bonds.Each ETF is subject to specific risks, depending on the nature of the fund.These risks could include sector risk (increased risk from a focus on one or more sectors of the market), as well as risks associated with fixed income securities or foreign currencies. Fixed Income Risk.When the Income Fund invests in fixed income securities, options on fixed income securities or underlying investments that invest in fixed income securities, the value of your investment in the Income Fund will fluctuate with changes in interest rates.Typically, a rise in interest rates causes a decline in the value of the fixed income securities owned by the Income Fund or its underlying securities.Issuers of floating rate debt are exposed to higher interest payments in a rising rate environment.Issuers may default on interest and principal payments.Generally, securities with lower debt ratings (“junk bonds”) have greater credit risk. Fluctuation of NAV; Unit Premiums and Discounts. The NAV of the shares of the ETFs in which the Income Fund may invest will generally fluctuate with changes in the market value of the ETF’s securities holdings and supply and demand of the ETF’s shares on the exchanges on which the ETF’s shares are traded. The market prices of an ETF’s shares may deviate significantly from the NAV of the ETF’s shares during periods of market volatility. If the Income Fund purchases an ETF’s shares at a time when the market price is at a premium to the NAV of the ETF’s shares or sells at a time when the market price is at a discount to the NAV of the ETF’s shares, then the Income Fund may sustain losses that are in addition to any losses caused by a decrease in NAV. Foreign Currency Risk.Currency trading risks include market risk, credit risk and country risk.Market risk results from adverse changes in exchange rates in the currencies the Income Fund’s underlying investments are long or short.Credit risk results because a currency-trade counterparty may default.Country risk arises because a government may interfere with transactions in its currency. Foreign Securities Risk. Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation.Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies.Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities.Sovereign issuers may lack sufficient revenue to repay debts or may repudiate debts despite an ability to repay. High Yield or Junk Bond Risk. Lower-quality fixed income securities, known as “high yield” or “junk” bonds, present a significant risk for loss of principal and interest.These bonds offer the potential for higher return, but also involve greater risk than bonds of higher quality, including an increased possibility that the bond’s issuer, obligor or guarantor may not be able to make its payments of interest and principal (credit quality risk). Interest Rate Risk: When the Income Fund invests in bonds (either directly or through underlying investments), the value of your investment in the Income Fund will fluctuate with changes in interest rates.Typically, a rise in interest rates causes a decline in the value of bond funds owned by the Income Fund or its underlying investments. In general, the market price of debt securities with longer maturities will increase or decrease more in response to changes in interest rates than shorter-term securities. Management Risk.The ability of the Income Fund to meet its investment objective is directly related to the allocation of the Income Fund’s assets.Horizon may allocate the Income Fund’s investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Income Fund’s value may be adversely affected. Market Risk.Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Income Fund’s investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Table of Content - Prospectus 15 MBS Risk.MBS are subject to credit risk because underlying loan borrowers may default.Additionally, these securities are subject to prepayment risk because the underlying loans held by the issuers may be paid off prior to maturity at faster or slower rates than expected. MLP Risk.Investments in MLPs involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the MLP, risks related to potential conflicts of interest between the MLP and the MLP’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right.MLPs, typically, do not pay U.S. federal income tax at the partnership level.Instead, each partner is allocated a share of the partnership’s income, gains, losses, deductions and expenses.A change in current tax law or in the underlying business mix of a given MLP could result in an MLP being treated as a corporation for U.S. federal income tax purposes, which would result in such MLP being required to pay U.S. federal income tax on its taxable income. Options Risk . Investments in options involve risks different from, or possibly greater than, the risks associated with investing directly in securities including leverage risk, tracking risk and counterparty default risk in the case of over the counter options. Option positions may expire worthless exposing the Income Fund to potentially significant losses. Real Estate Risk.Real estate values rise and fall in response to a variety of factors, including local, regional and national economic conditions, interest rates and tax considerations.REIT performance depends on the types and locations of the rental properties it owns and on how well it manages those properties. Turnover Risk.As a result of its trading strategies, the Income Fund may sell portfolio securities without regard to the length of time they have been held and will likely have a higher portfolio turnover rate than other mutual funds. Since portfolio turnover may involve paying brokerage commissions and other transaction costs, higher turnover generally results in additional expenses. High rates of portfolio turnover may lower the performance of the Income Fund due to these increased costs and may also result in the realization of short-term capital gains. If the Income Fund realizes capital gains when securities are sold, the Income Fund must generally distribute those gains to shareholders, increasing the Income Fund’s taxable distributions. High rates of portfolio turnover in a given year would likely result in short-term capital gains that are taxed to shareholders at ordinary income tax rates. Performance The bar chart illustrates the risks of investing in Class N Shares of the Income Fund by showing the Income Fund’s average returns for each calendar quarter since inception.The Average Annual Total Returns table shows how the Income Fund’s average annual returns compare with those of a broad measure of market performance, as well as an additional index that reflects the market sectors in which the Income Fund may invest.Remember, the Income Fund’s past performance, before and after taxes, is not necessarily an indication of how the Income Fund will perform in the future. Updated performance information is available at no cost by visiting www.horizonmutualfunds.com or by calling 1-855-754-7932.Class A Shares and Class I Shares of the Income Fund have not commenced investment operations as of the date of this Prospectus. The Income Fundwill bethe successor to the investment performance of the Predecessor Income Fund as a result of the reorganization of the Predecessor Income Fund into the Income Fund on or aroundFebruary 8, 2016.Accordingly, the performance information shown below is that of the Predecessor Income Fund.The Predecessor Income Fund was also advised by Horizon and had substantially the same investment objective, strategies and policies as the Income Fund. Table of Content - Prospectus 16 Calendar Year Returns as of December 31 During the period shown in the bar chart, the best performance for a quarter was 1.87% (for the quarter ended June 30, 2014).The worst performance was -2.85% (for the quarter ended June 30, 2015). Active Income Fund Average Annual Total Returns For the periods ended December 31, 2015 One Year Since Inception (September 30, 2013) Class N Shares Return Before Taxes -1.68% 0.39% Return After Taxes on Distributions -2.37% -0.24% Return After Taxes on Distributions and Sale of Fund Shares -0.95% 0.02% Barclays Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 0.55% 2.79% After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor’s tax situation and may differ from those shown. If you own shares of the Income Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment.A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The Barclays Aggregate Bond Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type. Most U.S. traded investment grade bonds are represented. Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues. The index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S.Investors cannot directly invest in an index. Returns would have been lower if Horizon had not waived and/or reimbursed certain expenses of the Income Fund during the periods shown. Investment Adviser. Horizon Investments, LLC. Portfolio Managers.Robbie Cannon, President and CEO of Horizon, Ronald Saba, CFA Director of Equity Research of Horizon and Scott Ladner, Director of Alternative Strategies, share responsibility for the day-to-day management of the Income Fund as Co-Portfolio Managers. Mr. Cannon, Mr. Saba and Mr. Ladner have each been a Co-Portfolio Manager of the Income Fund since its inception in 2013. Table of Content - Prospectus 17 Purchase and Sale of Fund Shares.You may purchase and redeem shares of the Income Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the sections titled “How to Purchase Shares” and “How to Redeem Shares” of the Income Fund’s Prospectus.The minimum initial investment in the Income Fund is $2,500 and the minimum subsequent investment is $250 for Class A Shares and Class N shares.The minimum initial investment in the Income Fund is $10 million for Class I shares. There is no minimum subsequent investment for Class I shares. Tax Information.The Income Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries.If you purchase the Income Fund through a broker-dealer or other financial intermediary (such as a bank), the Income Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Income Fund over another investment.Ask your salesperson or visit your financial intermediary’s web site for more information. Table of Content - Prospectus 18 ADDITIONAL INFORMATION ABOUT THE FUNDS’ PRINCIPAL INVESTMENT STRATEGIES Investment Objective:Each of the Allocation Fund, the Risk Assist Fund and the Income Fund (each, a “Fund”) may change its investment objective without shareholder approval upon not less than 60 days’ written notice to shareholders. Additional Information Regarding the Fund’s Global Asset Allocation Strategies: Fund-of-Funds Horizon executes each Fund’s investment strategy by investing primarily in ETFs, which is commonly referred to as a “fund-of-funds” investment style.ETF’s are registered investment companies that may be index-based or actively managed.An index-based ETF typically seeks to track the performance of a particular market index.These indexes include not only broad-market indexes, but more specific indexes as well, including those relating to particular sectors, markets, regions or industries.An actively managed ETF seeks to achieve its investment objective through active management in accordance with an investment strategy, similar to other non-index-based investment companies.An ETF is traded like a stock on a securities exchange and may be purchased and sold throughout the trading day based on its market price.The trading price of an ETF fluctuates in accordance with changes in market supply and demand.Each Fund will typically allocate its assets among a group of ETFs in different percentages. Selection of ETFs Horizon selects specific ETFs for investment, in part, on their investment goals and strategies, their investment adviser and portfolio manager, and on the analysis of their past performance (absolute, relative and risk-adjusted).Horizon also considers other factors in the selection of ETFs, such as fund size, liquidity, expense ratio, quality of shareholder service, reputation and tenure of portfolio manager, general composition of its investment portfolio and current and expected portfolio holdings.Some ETFs in which a Fund may invest may not share the same investment goal and investment limitations as the Fund. Normally, a Fund will invest its assets in ETFs from several different fund families, managed by a variety of investment advisers, and having a variety of different investment goals and strategies. However, each Fund may invest up to 40% of its total assets in one ETF. Allocation of Fund Assets Among Market Segments Horizon’s investment philosophy is that markets are dynamic. Changing market conditions provide opportunities for experienced and disciplined managers to create value for their clients. The investment process relies on Horizon’s economic, quantitative and fundamental research groups to identify actionable investment ideas.Horizon’s process may focus on forecasts of relative economic growth rates across countries and regions, industry or sector-specific growth rates, foreign currency exchange rates as well as company versus peer group metrics, such as price-to-earnings ratio.Horizon believes that its portfolio construction is based on the latest optimization and risk mitigation tools available and is focused on balancing the tradeoff between expected risk and return. Risk is controlled through position, portfolio, and market level metrics.Each Fund’s portfolio is periodically tested through both historical as well as simulated market environments to evaluate potential periods of volatility and downside risk.When allocating assets, Horizon selects ETFs without restriction as to the issuer country, capitalization, currency, or maturity or credit quality of the securities held by each ETF. Table of Content - Prospectus 19 PRINCIPAL INVESTMENT RISKS An investment in a Fund is subject to one or more of the principal risks identified in the following table.The identified principal risks are discussed in more detail in the disclosure that immediately follows the table. Active Asset Allocation Fund Active Risk Assist® Fund Active Income Fund Credit Risk ü Emerging Markets Risk ü ü ü ETF Risk ü ü ü Fixed Income Risk ü ü ü Fluctuation of NAV; Unit Premiums and Discounts ü ü ü Foreign Currency Risk ü ü ü Foreign Securities Risk ü ü ü Interest Rate Risk ü Limited History of Operations Risk ü Management Risk ü ü ü Market Risk ü ü ü Mortgage Backed Securities Risk ü Master Limited Partnership Risk ü Non-U.S. Government Debt Risk ü Options Risk ü ü ü Real Estate Risk ü ü ü Smaller and Medium Issuer Risk ü ü Turnover Risk ü ü ü Credit Risk: Issuers of fixed-income securities may default on interest and principal payments.Generally, securities with lower debt ratings have speculative characteristics and have greater risk the issuer will default on its obligation.Fixed-income securities rated below the fourth classification by Moody’s (Baa) and S&P (BBB) (sometimes referred to as “junk bonds”) have speculative characteristics and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity of those issuers to make principal or interest payments, as compared to issuers of more highly rated securities.These securities can also be thinly traded or have restrictions on resale, making them difficult to sell at an acceptable price. Emerging Markets Risk: In addition to the risks generally associated with investing in foreign securities, countries with emerging markets also may have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Emerging market countries may have relatively unstable governments, weaker economies, and less-developed legal systems which offer fewer protections to securities holders.Emerging market economies may be based on only a few industries and security issuers may be more susceptible to economic weakness and more likely to default.Emerging market securities also tend to be less liquid. ETF Risk: Because each Fund invests in ETFs, the value of your investment will fluctuate in response to the performance of the ETFs.In addition, investing through a portfolio of ETFs involves certain additional expenses and certain tax results that would not arise if you invested directly in the ETFs. By investing indirectly in ETFs through a Fund, you will bear not only your proportionate share of that Fund’s expenses (including operating costs and investment advisory fees), but also, indirectly, similar expenses and charges of the ETFs.In addition, to the extent these ETFs trade their portfolios actively; they will incur higher brokerage commissions as well as increased realization of taxable gains.When a Fund invests in ETFs that use margin, leverage, short sales and other forms of financial derivatives, such as options and futures, an investment in a Fund may be more volatile than investments in other funds. Table of Content - Prospectus 20 Fixed Income Risk: When a Fund invests in fixed income securities, options on fixed income securities or underlying investments that invest in fixed income securities, the value of your investment in that Fund will fluctuate with changes in interest rates.Typically, a rise in interest rates causes a decline in the value of the fixed income securities owned by a Fund or its underlying investments.In general, the market price of debt securities with longer maturities will increase or decrease more in response to changes in interest rates than shorter-term securities.Issuers of floating rate debt are exposed to higher interest payments in a rising rate environment, which increases the change of default.Other risk factors impacting fixed income securities include credit risk, maturity risk, market risk, extension or prepayment risk, illiquid security risks, investment-grade and high yield securities risk.Issuers may default on interest and principal payments.Generally, securities with lower debt ratings (“junk bonds”) have greater credit risk.These risks could affect the value of a particular investment by a Fund possibly causing that Fund’s share price and total return to be reduced and fluctuate more than other types of investments. Fluctuation of NAV; Unit Premiums and Discounts. The NAV of the shares of the ETFs in which a Fund may invest will generally fluctuate with changes in the market value of the ETF’s securities holdings. The market prices of an ETF’s shares will generally fluctuate in accordance with changes in the ETF’s NAV and supply and demand of the ETF’s shares on the exchanges on which the ETF’s shares are traded. It cannot be predicted whether an ETF’s shares will trade below, at or above their NAV. Price differences may be due, in large part, to the fact that supply and demand forces at work in the secondary trading market for the ETF’s shares will be closely related to, but not identical to, the same forces influencing the prices of the securities of the ETF trading individually or in the aggregate at any point in time. The market prices of an ETF’s shares may deviate significantly from the NAV of the ETF’s shares during periods of market volatility. While an ETF’s creation/redemption feature is designed to make it likely that the ETF’s shares normally will trade close to its NAV, disruptions to creations and redemptions and/or market volatility may result in trading prices that differ significantly from the ETF’s NAV. If a Fund purchases an ETF’s shares at a time when the market price is at a premium to the NAV of the ETF’s shares or sells at a time when the market price is at a discount to the NAV of the ETF’s shares, then the Fund may sustain losses that are in addition to any losses caused by a decrease in NAV. Foreign Currency Risk: Currency trading involves significant risks, including market risk, interest rate risk, country risk, counterparty credit risk and short sale risk.Market risk results from the price movement of foreign currency values in response to shifting market supply and demand.Since exchange rate changes can readily move in one direction, a currency position carried overnight or over a number of days may involve greater risk than one carried a few minutes or hours.Interest rate risk arises whenever a country changes its stated interest rate target associated with its currency.Country risk arises because virtually every country has interfered with international transactions in its currency.Interference has taken the form of regulation of the local exchange market, restrictions on foreign investment by residents or limits on inflows of investment funds from abroad.Restrictions on the exchange market or on international transactions are intended to affect the level or movement of the exchange rate.This risk could include the country issuing a new currency, effectively making the “old” currency worthless. Each Fund may also make investments in ETFs that hold short positions in foreign currencies, or buy or write options on currency-focused ETFs, in an attempt to hedge against, or generate returns from, potential depreciation in the value of a currency. Foreign Securities Risk: Investing in securities of foreign issuers may involve more risks than investing in U.S. companies.These risks can increase the potential for losses in a Fund and may include, among others, the effect of currency devaluations, currency risks (fluctuations in currency exchange rates), country risks (political, diplomatic, regional conflicts, terrorism, war, social and economic instability and policies that have the effect of limiting or restricting foreign investment or the movement of assets), different trading practices, less government supervision, less publicly available information and limited trading markets.Foreign investments may experience greater volatility than U.S. investments.Additionally, investments in securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by a Fund and denominated in those currencies. Interest Rate Risk: When a Fund invests in bonds (either directly or through underlying investments), the value of your investment in that Fund will fluctuate with changes in interest rates.Typically, a rise in interest rates causes a decline in the value of bond funds owned by the Fund or its underlying investments. In general, the market price of debt securities with longer maturities will increase or decrease more in response to changes in interest rates than shorter-term securities. Limited History of Operations Risk: Each Fund has a limited history of operations for investors to evaluate. Table of Content - Prospectus 21 Management Risk: The ability of a Fund to meet its investment objective is directly related to the allocation of that Fund’s assets.Horizon may allocate a Fund’s investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case a Fund’s value may be adversely affected.Horizon’s judgments about the attractiveness, value and potential appreciation of particular security or other investment in which a Fund invests or sells short may prove to be incorrect and may not produce the desired results. Market Risk: Each Fund’s investments in securities and other investments in general are subject to market risks that may cause their prices to fluctuate over time. A Fund’s investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic, political and market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions or changes in interest or currency rates.The value of securities convertible into equity securities, such as warrants or convertible debt, is also affected by prevailing interest rates, the credit quality of the issuer and any call provision.Fluctuations in the value of securities and financial instruments in which a Fund invests, will cause the Net Asset Value (“NAV”) of that Fund to fluctuate.Historically, the markets have moved in cycles, and the value of a Fund’s securities may fluctuate drastically from day to day. Mortgage Backed Securities Risk: MBS are subject to credit risk because underlying loan borrowers may default.Additionally, these securities are subject to prepayment risk because the underlying loans held by the issuers may be paid off prior to maturity.The value of these securities may go down as a result of changes in prepayment and/or default rates on the underlying mortgage loans.During periods of declining interest rates, prepayment rates usually increase and a Fund may have to reinvest prepayment proceeds at lower interest rates.During periods of rising interest rates, prepayment rates usually decrease and a Fund may have less opportunity to reinvest prepayment proceeds at higher interest rates. Master Limited Partnership Risk: Investments in MLPs involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the MLP, risks related to potential conflicts of interest between the MLP and the MLP’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right.MLPs are generally considered interest-rate sensitive investments. During periods of interest rate volatility, these investments may not provide attractive returns. Depending on the state of interest rates in general, the use of MLPs could enhance or harm the overall performance of a Fund.MLPs, typically, do not pay U.S. federal income tax at the partnership level.Instead, each partner is allocated a share of the partnership’s income, gains, losses, deductions and expenses.A change in current tax law or in the underlying business mix of a given MLP could result in an MLP being treated as a corporation for U.S. federal income tax purposes, which would result in such MLP being required to pay U.S. federal income tax on its taxable income.The classification of an MLP as a corporation for U.S. federal income tax purposes would have the effect of reducing the amount of cash available for distribution by the MLP.Thus, if any of the MLPs owned by a Fund were treated as corporations for U.S. federal income tax purposes, it could result in a reduction of the value of your investment in that Fund and lower income, as compared to an MLP that is not taxed as a corporation. Non-U.S. Government Debt Risk: Each Fund may invest in debt obligations of non-U.S. governments.An investment in debt obligations of non-U.S. governments and their political subdivisions (sovereign debt) involves special risks that are not present in corporate debt obligations.The non-U.S. issuer of the sovereign debt or the non-U.S. governmental authorities that control the repayment of the debt may be unable or unwilling to repay principal or interest when due, and a Fund may have limited recourse in the event of a default. During periods of economic uncertainty, the market prices of sovereign debt may be more volatile than prices of debt obligations of U.S. issuers. In the past, certain non-U.S. countries have encountered difficulties in servicing their debt obligations, withheld payments of principal and interest and declared moratoria on the payment of principal and interest on their sovereign debt. A sovereign debtor’s willingness or ability to repay principal and pay interest in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign currency reserves, the availability of sufficient foreign exchange, the relative size of the debt service burden, the sovereign debtor’s policy toward its principal international lenders and local political constraints. Sovereign debtors may also be dependent on expected disbursements from non-U.S. governments, multinational agencies and other entities to reduce principal and interest arrearages on their debt. The failure of a sovereign debtor to implement economic reforms, achieve specified levels of economic performance or repay principal or interest when due may result in the cancellation of third-party commitments to lend funds to the sovereign debtor, which may further impair such debtor’s ability or willingness to service its debts. Table of Content - Prospectus 22 Options Risk: Investments in options involve risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments. These risks include (i) the risk that the counterparty to a transaction may not fulfill its contractual obligations; (ii) risk of mispricing or improper valuation; and (iii) the risk that changes in the value of the option may not correlate perfectly with the underlying asset, rate or index.Option prices are highly volatile and may fluctuate substantially during a short period of time.Such prices are influenced by numerous factors that affect the markets, including, but not limited to: changing supply and demand relationships; government programs and policies; national and international political and economic events, changes in interest rates, inflation and deflation and changes in supply and demand relationships. Trading options involves risks different from, or possibly greater than, the risks associated with investing directly in securities including: Liquidity Risk : Although it is anticipated that the options traded by a Fund will be actively traded, it is possible that particular investments might be difficult to purchase or sell, possibly preventing a Fund from executing positions at an advantageous time or price, or possibly requiring them to dispose of other investments at unfavorable times or prices in order to satisfy their obligations. Speculation Risk : Because option premiums paid or received by a Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. Real Estate Risk. Real estate values rise and fall in response to a variety of factors, including local, regional and national economic conditions, interest rates and tax considerations. When economic growth is slow, demand for property decreases and prices tend to decline. Property values tend to decrease because of overbuilding, increases in property taxes and operating expenses, changes in zoning laws, environmental regulations or hazards, uninsured casualty or condemnation losses, or a general decline in neighborhood values. A REIT’s performance depends on the types and locations of the properties it owns and on how well it manages those properties.A decline in rental income will occur because of extended vacancies, increased competition from other properties, tenants’ failure to pay rent or poor management.A REIT’s performance also depends on the company’s ability to finance property purchases and renovations and manage its cash flows.Because REITs typically are invested in a limited number of projects or in a particular market segment, they are more susceptible to adverse developments affecting a single project or market segment than more broadly diversified investments. Smaller and Medium Issuer Risk: Investments in small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. In particular, small and medium-capitalization companies may have more price volatility, greater spreads between their bid and ask prices, significantly lower trading volumes, and cyclical or static growth prospects. Small-capitalization and medium-capitalization companies often have limited product lines, markets, and financial resources and may be dependent upon a relatively small management group.These securities may trade over-the-counter or on an exchange and may or may not pay dividends. Turnover Risk:A higher portfolio turnover may result in higher transactional and brokerage costs associated with the turnover which will reduce a Fund’s return, unless the securities traded can be bought and sold without corresponding commission costs.Active trading of securities may also increase a Fund’s realized capital gains or losses, which may affect the taxes you pay as a Fund shareholder. Non-Principal Risks In addition to the principal risks outlined above, an investment in a Fund is also subject to the following additional risk: Commodity Risk. A Fund’s exposure to the commodities through underlying investments that invest in commodities may subject the Fund to greater volatility than investments in traditional securities. The value of such investments may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or sectors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs, and international economic, political and regulatory developments. Table of Content - Prospectus 23 Temporary Defensive Strategies To respond to adverse market, economic, political or other conditions, each Fund may take a defensive position and invest up to 100% of its total assets, without limitation, in high-quality short-term debt securities or money market instruments. These short-term debt securities and money market instruments may include, without limitation: shares of money market mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements. While a Fund is in a defensive position, the opportunity to achieve its investment objective will be limited. Furthermore, to the extent that the Fund invests in money market mutual funds for cash positions, there will be some duplication of expenses because the Fund pays its pro-rata portion of such money market funds’ advisory fees and operational fees. Each Fund may also invest a substantial portion of its assets in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. Portfolio Holdings Disclosure A description of the Funds’ policies regarding the release of portfolio holdings information is available in the Funds’ Statement of Additional Information. The Funds may, from time to time, make available quarter end (and in some instances month-end) portfolio holdings information on their website at www.horizonmutualfunds.com. The portfolio holdings are generally posted to the website within 15 days following the end of each quarter (or month as applicable) and remain available until more recent portfolio holdings are posted. Shareholders may request portfolio holdings schedules at no charge by calling 1-855-754-7932. MANAGEMENT OF THE FUNDS Investment Adviser Horizon Investments, LLC, a South Carolina limited liability company, serves as investment adviser to the Funds.Horizon has been an investment adviser since 1995, and serves individuals, mutual funds, employee benefit plans, trusts and corporations. Horizon maintains its principal offices at 13024 Ballantyne Corporate Place, Suite 225, Charlotte, NC28277. Under the terms of its Investment Advisory Agreement with each Fund, Horizon is responsible for formulating the Fund’s investment program and for making day-to-day investment decisions and engaging in portfolio transactions. Horizon provides office space, services and equipment and assistance in supervising matters relating to the Funds’ operations. Horizon has agreed to waive its advisory fee and reimburse expenses to limit total operating expenses, so that direct expenses (not including front-end or contingent deferred loads, brokerage fees and commissions, acquired fund fees and expenses, borrowing costs (such as interest and dividend expense on securities sold short), taxes and extraordinary expenses such as litigation) do not exceed the amounts listed below for the Funds: Class A Class I Class N Active Asset Allocation Fund 1.42% 1.17% 1.42% Active Risk Assist® Fund 1.42% 1.17% 1.42% Active Income Fund 1.24% 0.99% 1.24% Horizon has agreed to these limits through at least December 31, 2018.These fee waivers and expense reimbursements are subject to possible recoupment from each Fund in future years on a rolling three-year basis (within the three years after the fees have been waived or reimbursed) if such recoupment can be achieved within the foregoing expense limit.Only the Funds’ Board of Trustees may elect to terminate the advisory fee waiver agreement. For the most recent fiscal year ended November 30, 2014, Horizon received from the Predecessor Funds an advisory fee equal to 0.97%, 0% and 0.70% of the average daily net assets from the Active Asset Allocation Fund, Active Risk Assist® Fund and Active Income Fund, respectively. A discussion summarizing the basis upon which the Board of Trustees approved the initial Investment Advisory Agreement between the Funds and Horizon will be included in the Funds’ annual report dated November 30, 2015. Table of Content - Prospectus 24 Portfolio Managers Robbie Cannon – President & CEO (Active Asset Allocation Fund, Active Risk Assist® Fund and Active Income Fund) Robbie Cannon is the President and CEO of Horizon Investments, LLC. During his tenure, which began in 1999, Horizon has grown from a small retail RIA firm to a multi-billion dollar third party investment management group with a national footprint of independent broker dealers and institutional clients.His career in finance began in 1994, and has encompassed various aspects of portfolio management including asset allocation, equity analysis and risk management. He graduated from Furman University. Ronald Saba, CFA - Director of Equity Research (Active Asset Allocation Fund, Active Risk Assist® Fund and Active Income Fund) Mr. Saba has more than twenty years of experience performing fundamental research and managing equity portfolios.He joined Horizon Investments in 2009 and is responsible for all fundamental equity research.Prior to joining Horizon, Mr. Saba was Managing Partner and Chief Investment Officer of Charlotte Capital, LLC from 1999 through 2006, where he was lead portfolio manager for the firm’s two institutional investment products.Prior to his association with Charlotte Capital, Mr. Saba was a Portfolio Manager with Pioneer Investments where he was lead portfolio manager of institutional small cap value portfolios and co-managed the Pioneer Small Company mutual fund. Before that, Mr. Saba was a Portfolio Manager and Analyst with Heartland Advisors where he managed separately managed accounts and served as Co-Portfolio Manager of the Heartland Value Plus Fund.Mr. Saba holds a Masters of Business Administration from the University of Chicago Graduate School of Business and a Bachelor of Science Degree in Business Administration from The Ohio State University. Kevin Blocker, CAIA – Quantitative Strategist (Active Asset Allocation Fund and Active Risk Assist® Fund) Mr. Blocker has over ten years of experience in quantitative analysis. He joined Horizon Investments in 2001 and is one of the original developers of the firm’s investment process. Mr. Blocker specializes in quantitative analysis and portfolio construction using traditional and alternative investment strategies. As a member of the firm’s Investment Committee, Mr. Blocker is responsible for screening investment opportunities and portfolio optimization. Mr. Blocker received a BA and BS in mathematics, computer science, and Spanish at Wofford College. Mr. Blocker also holds the Chartered Alternative Investment Analyst designation. Scott Ladner – Director of Alternative Strategies (Active Risk Assist® Fund and Active Income Fund) Mr. Ladner provides trading, risk management and quantitative expertise to several of the firm’s strategies, with a particular emphasis on building Horizon’s Risk Management suite of products, as well as its capabilities within the alternative and absolute return investment space. Prior to Horizon, Mr. Ladner was a founder of Charlotte Global Advisors and Principal Guard, LLC. Mr. Ladner helped to launch an equity index volatility and dispersion trading unit at PEΔK6 Investments in Chicago, a proprietary listed option trading firm. Previously at First Union/Wachovia, Mr. Ladner founded and ran the $4 billion equity swap and forwards portfolio while also managing equity option and volatility portfolios. He also co-founded and managed the Risk Arbitrage and Special Situations portfolio. Mr. Ladner then managed the $300 billion notional swaption and cap/floor portion of the bank’s interest rate derivatives portfolio. Mr. Ladner received his BA in Economics and Russian Language & Literature from the University of North Carolina at Chapel Hill. HOW SHARES ARE PRICED Each Fund’s NAV is calculated on each day that the New York Stock Exchange (“NYSE”) is open. The NYSE is closed on weekends and most national holidays. The NAV is the value of a single share of a Fund. The NAV is calculated for each Fund at the close of business of the NYSE, normally 4:00 p.m. Eastern time (“Valuation Time”). Each Fund’s NAV is determined by subtracting the total of a Fund’s liabilities from its total assets and dividing the remainder by the number of shares outstanding.Due to the fact that different expenses are charged to the Class A, Class I, and Class N shares of a Fund, the NAV of the three classes of a Fund may vary.The value of a Fund’s total assets is generally based on the market value of the securities that a Fund holds.Fund portfolio securities, which are traded on a national securities exchange, are valued at the last quoted sale price.NASDAQ traded securities are valued using the NASDAQ official closing price (NOCP). Certain short-term securities are valued on the basis of amortized cost.Foreign securities may be traded in their primary markets on weekends or other days when a Fund does not price its shares.Similarly, when the Funds hold securities traded in foreign markets that close prior to U.S. markets then significant events, including company-specific developments or broad market moves, may affect the value of foreign securities held by the Funds.Therefore, the NAV of a Fund holding foreign securities may change on days when shareholders will not be able to buy or redeem their Fund shares. The Funds normally use third party pricing services to obtain market quotations. Table of Content - Prospectus 25 If a security does not have a readily available market quotation, Horizon values the security based on fair value, as determined in good faith in accordance with the guidelines established by the Funds’ Board of Trustees (the “Board”). The types of securities for which fair value pricing is required include, but are not limited to: · Securities for which market quotations are insufficient or not readily available at the Valuation Time on a particular Business Day (including securities for which there is a short and temporary lapse in the provision of a price by the regular pricing source); · Securities for which, in the judgment of Horizon, the prices or values available do not represent the fair value of the instrument. Factors which may cause Horizon to make such a judgment include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and asked prices is substantial; the frequency of sales; the thinness of the market; the size of reported trades; and actions of the securities markets, such as the suspension or limitation of trading; · Securities determined to be illiquid; and · Securities with respect to which an event that will affect the value thereof has occurred since the closing prices were established on the principal exchange on which they are traded, but prior to a Fund’s calculation of its NAV. Fair value pricing should result in a more accurate determination of a Fund’s NAV, which should eliminate the potential for arbitrage in the Fund. However, valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations. There can be no assurance that the Funds could purchase or sell a portfolio security at the price used to calculate the Funds’ NAVs.In the case of fair valued portfolio securities, lack of information and uncertainty as to the significance of information may lead to a conclusion that a prior valuation is the best indication of a portfolio security’s present value.Fair valuations may remain unchanged until new information becomes available.Consequently, changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued by an independent pricing service, or based on market quotations. Fair valuation of a Fund’s portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of a Fund’s NAV by short-term traders.There is no assurance that a Fund will obtain the fair value assigned to a security if it were to sell such security while it is fair valued. With respect to any portion of the Funds’ assets that are invested in one or more open-end management investment companies that are registered under the Investment Company Act of 1940 (the “1940 Act”), each Fund’s NAV is calculated based upon the NAV of the registered open-end management investment companies in which a Fund invests, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. HOW TO PURCHASE SHARES Choosing a Class Each Fund offers three classes of shares, Class A Shares, Class I Shares and Class N Shares (not all of the share classes are currently being offered for sale.) Each class of shares is designed for specific investors. If you are making your initial investment in a Fund, you must select a class of shares.Each class represents an interest in the same portfolio of securities and each has the same rights with one exception. Pursuant to the 1940 Act, you will have exclusive voting rights with respect to the Distribution Plan pursuant to Rule 12b-1, if any, for the class you choose. Different share classes allow you to choose the class that will be most beneficial to you. Your decision should depend upon a number of factors including the amount you purchase and the length of time you plan to hold the shares. All share classes are not available to all investors.Your financial consultant can assist you in determining which class is best for you. Because all future investments in your account will be made in the share class you designate when opening the account, you should make your decision carefully. Table of Content - Prospectus 26 Class A: Class A Shares are offered at their public offering price, which is NAV per share plus the applicable sales charge. Therefore, part of the money you invest will be used to pay the sales charge. The remainder is invested in Fund shares. The sales charge decreases with larger purchases. There is no sales charge on reinvested dividends and distributions.The Funds and Horizon each reserve the right to waive sales charges.The following sales charges apply to your purchases of Class A Shares of a Fund: Amount Invested Sales Charge as a % of Offering Price Sales Charge as a % of Amount Invested Dealer Reallowance Under $50,000 5.75% 6.10% 5.00% $50,000 to $99,999 4.75% 4.99% 4.00% $100,000 to $249,999 3.75% 3.83% 3.25% $250,000 to $499,999 2.75% 2.83% 2.50% $500,000 to $999,999 2.00% 2.04% 1.75% $1,000,000 and above None None None How to Reduce Your Sales Charge You may be eligible to purchase Class A Shares at a reduced sales charge. To qualify for these reductions, you must notify the Funds’ distributor, Quasar Distributors, LLC (the “Distributor”), in writing and supply your account number at the time of purchase.You may combine your purchase with those of your “immediate family” (your spouse and your children under the age of 21) for purposes of determining eligibility.If applicable, you will need to provide the account numbers of your spouse and your minor children as well as the ages of your minor children. Rights of accumulation: To qualify for the lower sales charge rates that apply to larger purchases of Class A Shares, you may combine your new purchases of Class A Shares with Class A Shares of a Fund that you already own. The applicable initial sales charge for the new purchase is based on the total of your current purchase and the current value of all other Class A Shares that you own. The reduced sales charge will apply only to current purchases and must be requested in writing when you buy your shares. · Shares of a Fund held as follows cannot be combined with your current purchase for purposes of reduced sales charges: · Shares held indirectly through financial intermediaries other than your current purchase broker-dealer (for example, a different broker-dealer, a bank, a separate insurance company account or an investment adviser); · Shares held through an administrator or trustee/custodian of an Employer Sponsored Retirement Plan (for example, a 401(k) plan) other than employer-sponsored IRAs; · Shares held directly in a Fund account on which the broker-dealer (financial adviser) of record is different from your current purchase broker-dealer. Letters of Intent: Under a Letter of Intent (“LOI”), you commit to purchase a specified dollar amount of Class A Shares of a Fund, with a minimum of $50,000, during a 13-month period. At your written request, Class A Share purchases made during the previous 90 days may be included.The amount you agree to purchase determines the initial sales charge you pay.If the full-face amount of the LOI is not invested by the end of the 13-month period, your account will be adjusted to the higher initial sales charge level for the amount actually invested.You are not legally bound by the terms of your LOI to purchase the amount of your shares stated in the LOI.The LOI does, however, authorize a Fund to hold in escrow 5% of the total amount you intend to purchase.If you do not complete the total intended purchase at the end of the 13 month period, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) will redeem the necessary portion of the escrowed shares to make up the difference between the reduced rate sales charge (based on the amount you intended to purchase) and the sales charge that would normally apply (based on the actual amount you purchased). Table of Content - Prospectus 27 Repurchase of Class A Shares: If you have redeemed Class A Shares of a Fund within the past 120 days, you may repurchase an equivalent amount of Class A Shares of that Fund at NAV, without the normal front-end sales charge. In effect, this allows you to reacquire shares that you may have had to redeem, without repaying the front-end sales charge. You may exercise this privilege only once and must notify that Fund that you intend to do so in writing. That Fund must receive your purchase order within 120 days of your redemption. Note that if you reacquire shares through separate installments (e.g., through monthly or quarterly repurchases), the sales charge waiver will only apply to those portions of your repurchase order received within 120 days of your redemption. To exercise the privilege, contact your financial consultant, selected securities dealer, other financial intermediary or the Transfer Agent at 1-855-754-7932. Sales Charge Waivers: The sales charge on purchases of Class A Shares is waived for certain types of investors, including: · Current and retired directors and officers of a Fund sponsored by Horizon or any of its subsidiaries, their families (e.g., spouse, children, mother or father) and any purchases referred through Horizon. · Employees of Horizon and their families, or any full-time employee or registered representative of the Distributor or of broker-dealers having dealer agreements with the Distributor (a “Selling Broker”) and their immediate families (or any trust, pension, profit sharing or other benefit plan for the benefit of such persons). · Any full-time employee of a bank, savings and loan, credit union or other financial institution that utilizes a Selling Broker to clear purchases of a Fund’s shares and their immediate families. · Participants in certain “wrap-fee” or asset allocation programs or other fee-based arrangements sponsored by broker-dealers and other financial institutions that have entered into agreements with the Distributor. · Clients of financial intermediaries that have entered into arrangements with the Distributor providing for the shares to be used in particular investment products made available to such clients and for which such registered investment advisers may charge a separate fee. · Institutional investors (which may include bank trust departments and registered investment advisers). · Any accounts established on behalf of registered investment advisers or their clients by broker-dealers that charge a transaction fee and that have entered into agreements with the Distributor. · Separate accounts used to fund certain unregistered variable annuity contracts or Section 403(b) or 401(a) or (k) accounts. · Employer-sponsored retirement or benefit plans with total plan assets in excess of $5 million where the plan’s investments in a Fund are part of an omnibus account. A minimum initial investment of $1 million in a Fund is required. The Distributor in its sole discretion may waive these minimum dollar requirements. The Funds do not waive sales charges for the reinvestment of proceeds from the sale of shares of a different fund where those shares were subject to a front-end sales charge (sometimes called an “NAV transfer”). The Distributor will receive all initial sales charges for the purchase of Class A shares of a Fund without a dealer of record. 12b-1 Plans.The Board of Trustees of the Funds has adopted, on behalf of the Class A Shares of each Fund, a Distribution Plan pursuant to Rule 12b-1 under the 1940 Act (the “12b-1 Plan”).The 12b-1 Plan adopted for Class A Shares allows a Fund to use part of its assets for the sale and distribution of these Shares, including advertising, marketing and other promotional activities as well as shareholder servicing.For these services, under the 12b-1 Plan, a Fund has authorized to pay the Distributor a distribution fee at the rate of 0.25% of average net assets attributable to Class A Shares of that Fund on an annualized basis. The Distributor may use monies authorized by the 12b-1 Plan to compensate other parties that have entered into selling and/or shareholder servicing agreements with Distributor with respect to the distribution of Fund shares.Because these distribution and shareholder service fees are paid out of a Fund’s assets on an ongoing basis, the fees under the 12b-1 Plan may, over time, increase the cost of investing in that Fund and cost investors more than other types of sales loads. Shareholder Servicing.The Board of Trustees of the Funds has adopted, on behalf of the Class A Shares and Class N Shares of each Fund, a shareholder serving plan (the “Shareholder Servicing Plan”).The Shareholder Servicing Plan allows a Fund to use part of its assets for shareholder servicing expenses. For these services, a Fund pays a fee up to 0.25% of average net assets attributable to Class A Shares and Class N Shares of that Fund on an annualized basis.Payments under the Shareholder Servicing Plan are made for the provision of support services to shareholders, including administrative or other shareholder support services such as responding to customer inquiries or assisting that Fund in establishing or maintaining shareholder accounts and records. The entities providing shareholder services may provide such services directly, or may arrange for such services to be provided by another entity that has a servicing relationship with one or more shareholders. However, payments under the Shareholder Servicing Plan are an operating expense of a Fund that is subject to the expense limitation provided by Horizon.Payments under the Shareholder Servicing Plan may vary and are determined by each Fund in its sole discretion, in amounts up to 0.25% of that Fund’s average daily net assets attributable to Class A Shares and Class N Shares of that Fund on an annualized basis. Table of Content - Prospectus 28 Class I: Class I Shares are offered without any sales charges, and are not subject to any 12b-1 or shareholder servicing fees. Class N: Class N Shares are offered only through financial intermediaries that have been approved by the Funds and are not subject to any 12b-1 fees, but may be subject to shareholder servicing fees as described above. Please refer to your financial representative for detailed information on purchasing Class N shares. HOW TO REDEEM SHARES You have the right to sell (“redeem”) all or any part of your shares subject to certain restrictions. Selling your shares in a Fund is referred to as a “redemption” because the Funds buy back their shares. We will redeem your shares at the NAV next computed following receipt of your redemption request in good order.See the section entitled “Redemption Procedures Request in Good Order”. We will mail your redemption proceeds to your address of record or transmit them electronically to your designated bank account. Except under certain extraordinary conditions, we will send your redemption to you within seven days after we receive your redemption request. If you purchase shares by check and, soon after, request a redemption, your redemption request will not be processed until the check used for your purchase has cleared (usually within 10 days). Please refer to your financial representative for detailed information on redeeming Class N shares. The Funds cannot accept requests that specify a certain date for redemption or which specify any other special conditions. Redemption proceeds must be payable to the registered shareholder(s) of the account or to a financial intermediary for the benefit of the registered shareholder(s) of the account. Please call 1-855-754-7932.for further information. We will not process your redemption request if it is not in good order. We will notify you if your redemption request is not in good order. If, as a result of your redemption, your account value drops below $2,500, we may redeem the remaining shares in your account. We will notify you in writing of our intent to redeem your shares. We will allow at least sixty days thereafter for you to make an additional investment to bring your account value up to at least the minimum amount before we will process the redemption. Systematic Withdrawal Plan For Class N Shares, please refer to your financial representative for detailed information on whether your financial representative’s firm is participating in the Funds’ systematic withdrawal plan.Generally, a Fund will mail your redemption proceeds to your address of record or transmit them electronically to your designated bank account. Except under certain extraordinary conditions, we will send your redemption to you within seven days after we receive your redemption request. If you purchase shares by check and, soon after, request a redemption, your redemption request will not be processed until the check used for your purchase has cleared (usually within 10 business days).Generally, if your current account value is at least $10,000, you may adopt a Systematic Withdrawal Plan to provide for monthly, quarterly or other periodic checks for any designated amount of $100 or more. For Class A and Class I Shares, if your current account value is at least $10,000, you may adopt a Systematic Withdrawal Plan to provide for monthly, quarterly or other periodic checks for any designated amount of $100 or more. If you wish to open a Systematic Withdrawal Plan, please indicate on your application or contact the Funds at 1-855-754-7932. Table of Content - Prospectus 29 Medallion Signature Guarantees Under certain circumstances, your redemption request must be accompanied by a “Medallion signature guarantee” under certain circumstances, such as if you are redeeming shares valued at $50,000 or greater or if you ask us to send the redemption proceeds to an address other than the address of record. Third Party Transactions For Class N Shares, the Funds have authorized certain financial intermediaries to accept on their behalf purchase and redemption orders.The Funds will be deemed to have received the order when an approved financial intermediary or an authorized designee accepts your order. Your order will be priced at that Fund’s NAV next computed after it is received by an approved financial intermediary or its authorized designee. For Class A and Class I Shares, if you buy and redeem shares of the Funds through a member of the Financial Industry Regulatory Authority, Inc. that member may charge you a fee for that service. The Funds have authorized one or more brokers to accept on their behalf purchase and redemption orders. Such brokers are authorized to designate intermediaries to accept orders on the Funds’ behalf. The Funds will be deemed to have received the order when an authorized broker or a broker authorized designee accepts your order. Your order will be priced at that Fund’s NAV next computed after it is received by the authorized broker or broker authorized designee. Horizon may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative and servicing functions for Fund shareholders and/or making the Funds available for purchase on their platforms.However, distribution-related fees are made from Horizon and are not charged to the Funds, unless part of an approved 12b-1 Plan. Redemptions in Kind The Funds reserve the right to honor requests for redemption or repurchase orders by making payment in whole or in part in readily marketable securities (“redemption in kind”) if the amount of such a request is large enough to affect operations (for example, if the request is greater than $250,000 or 1% of a Fund’s assets). The securities will be chosen by each Fund and valued at that Fund’s NAV. A shareholder may incur transaction expenses in subsequently converting these securities to cash. Table of Content - Prospectus 30 Method of Redemption Redemption Procedures By Telephone You may authorize redemption of some or all shares in your account with each Fund by telephoning the Funds at 1-855-754-7932.between 8:30 a.m. and 4:00 p.m. Eastern time on any day the Funds are open. You will NOT be eligible to use the telephone redemption service if you: · have declined or canceled your telephone investment privilege; · wish to redeem shares valued at $50,000 or greater or if you ask us to send the redemption proceeds using an address, bank instructions, or payee other than what is currently on file. · must provide supporting legal documents such as a signature guarantee for redemption · have an account set up as a corporation, trust or partnership; or · wish to redeem from certain types of retirement account. By Mail If you are redeeming Shares, you may send your redemption request to: Horizon Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You must include the following information in your written request: ·a letter of instruction stating the name of the Fund, the number of shares you are redeeming, the names in which the account is registered and your account number; · other supporting legal documents, if necessary, for redemption requests by corporations, trusts and partnerships; · a signature guarantee, if necessary. By Wire You may request your redemption proceeds be wired directly to the bank account designated on your application. The Funds’ Transfer Agent will charge you a $10.00 fee for each wire redemption. The Transfer Agent will deduct the fee directly from your account. Your bank may also impose a fee for the incoming wire. Request in “Good Order” For our mutual protection, all redemption requests must include: ·your account number; · the amount of the transaction; · for mail request, signatures of all owners EXACTLY as registered on the account and signature guarantees, if required (signature guarantees can be obtained at most banks, credit unions, and licensed brokers); and · any supporting legal documentation that may be required. Your redemption request will be processed at the next determined share price after we have received all required information. IMPORTANT NOTE Once we have processed your redemption request, and a confirmation number has been given, the transaction cannot be revoked. The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent or the Funds. Table of Content - Prospectus 31 Options For Redemption Proceeds You may receive your redemption proceeds by check, Automated Clearing House (“ACH”), or wire. Check Redemptions: Normally we will mail your check within two business days of a redemption. ACH Redemptions: Before you can receive redemption proceeds by ACH, you must establish this option by completing a special form or the appropriate section of your account application. Wire Redemptions: Before you can receive redemption proceeds by wire, you must establish this option by completing a special form or the appropriate section of your account application. You may request that your redemption proceeds be wired directly to your bank account. The Fund’s Transfer Agent imposes a $10.00 fee for each wire redemption and deducts the fee directly from your account. Your bank may also impose a fee for the incoming wire. The redemption proceeds must be paid to the same bank and account as designated on the application or in written instructions in proper form subsequently received by the Fund. Telephone Redemptions We will automatically establish the telephone redemption option for your account, unless you instruct us otherwise in writing. Telephone redemptions are easy and convenient, but this account option involves a risk of loss from unauthorized or fraudulent transactions. We will take reasonable precautions to protect your account from fraud. You should do the same by keeping your account information private and by reviewing immediately any account statements and confirmations that you receive. Please contact us immediately about any transaction you believe to be unauthorized. The Funds reserve the right to refuse a telephone redemption if the caller cannot provide: · the account number · the name and address exactly as registered on the account · the primary social security or employer identification number as registered on the account We may also require a password from the caller. The Funds will not be responsible for any account losses due to telephone fraud, so long as we have taken reasonable steps to verify the caller’s identity. If you wish to cancel the telephone redemption feature for your account, please notify us in writing. Limitation On Purchases and Redemptions Purchases or sales of shares of the Funds should not be used to try to take advantage of short-term swings in the market. Frequent purchase and sale transactions create higher expenses for the Fund. Accordingly, the Funds reserve the right to limit or terminate the ability to purchase shares of the Funds for any shareholder making frequent purchases or sales. Transferring Registration You can transfer the registration of your shares in the Funds to another owner by completing a transfer form and sending it to the Horizon Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701. Generally, a Medallion signature guarantee is required for all transfers. Other Purchase Information Each Fund reserves the right, in its sole discretion, to suspend the offering of its shares, to reject any purchase order, or to waive any minimum investment requirements. Purchases of each Fund’s shares will be made in full and fractional shares of the Fund calculated to three decimal places.In the interest of economy and convenience, certificates for shares will not be issued. Table of Content - Prospectus 32 Policy on prohibition of Foreign Shareholders Shares of the Funds have not been registered for sale outside of the United States. Accordingly, the Funds generally require that all shareholders must be U.S. persons with a valid U.S. taxpayer identification number to open an account with the Funds. The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. The Funds reserve the right to close the account within 5 business days if clarifying information or documentation is not received. HOW TO EXCHANGE SHARES Exchanges of all or a portion of your investment from a Fund to another Horizon Fund may be made as long as the exchange is for the same class of shares of the other Horizon Fund.Any new account established through an exchange will be subject to the minimum investment requirements described above.Exchanges will be executed on the basis of the relative NAV of the shares exchanged after your request for an exchange is received.An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss. Call the Funds to learn more about exchanges.If you purchased shares of a Fund through your financial intermediary, please contact your financial intermediary to determine if you may take advantage of the exchange policies described in this section and for your financial intermediary’s policies to effect an exchange. The Funds are intended as a long-term investment vehicle and not to provide a means of speculating on short-term market movements.In addition, excessive trading can hurt the Funds’ performance and shareholders.Therefore, each Fund may terminate, without notice, the exchange privilege of any investor who uses the exchange privilege excessively.The Funds may change or temporarily suspend the exchange privilege during unusual market conditions. TAX STATUS, DIVIDENDS AND DISTRIBUTIONS As a shareholder of a Fund, you are entitled to your share of that Fund’s net income and capital gains on its investments. Each Fund passes substantially all of its earnings along to its investors as distributions. When a Fund earns dividends from stocks and interest from bonds and other debt securities and distributes these earnings to shareholders, it is called a dividend.Each Fund realizes capital gains when it sells securities for a higher price than it paid. When net long-term capital gains are distributed to shareholders, it is called a capital gain distribution. Net short-term capital gains are considered ordinary income and are included in dividends. Long-Term vs. Short-Term Capital Gains · Long-term capital gains are realized on securities held for more than one year and are part of your capital gain distribution. · Short-term capital gains are realized on securities held less than one year and are part of your dividends. The Active Asset Allocation Fund and the Active RiskAssist® Fund each distribute any dividends annually.The Active Income Fund distributes any dividends quarterly.Each Fund distributes any capital gains annually. These distributions are typically declared in December and paid in January of the following year, but are taxable as if paid on December 31st of the year declared. A Fund may make an additional distribution if necessary to avoid federal income or excise taxes or as otherwise approved by the Board of Trustees. The IRS requires you to report these amounts on your income tax return for the year declared. You will receive distributions from the Funds in additional shares of the Funds unless you choose to receive your distributions in cash. If you wish to change the way in which you receive distributions, please contact your financial representative for instructions. If an investor elects to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Funds reserve the right to reinvest the amount of the distribution check in the shareholder’s account at the distributing Fund’s then current NAV per share and to reinvest all subsequent distributions. Table of Content - Prospectus 33 Federal Tax Considerations Your investment will have tax consequences that you should consider. Some of the more common federal tax consequences are described here but you should consult your tax consultant about your particular situation. Although it is not an investment objective, Horizon attempts to take into account the tax consequences of its investment decisions. However, there may be occasions when Horizon’s investment decisions will result in a negative tax consequence for the Funds’ shareholders. Taxes on Distributions:You may be subject to pay federal income tax and possibly state taxes on all Fund distributions. Your distributions will be taxed in the same manner whether you receive the distributions in cash or additional shares of the Funds making the distribution. Distributions that are derived from net long-term capital gains will generally be taxed as long-term capital gains. The rate of tax will depend on how long the Funds held the securities on which it realized the gains. In general, for individual shareholders, the maximum long-term capital gain rate is 20 percent. All other distributions, including short-term capital gains, will be taxed as ordinary income. Each Fund sends detailed tax information to its shareholders about the amount and type of its distributions by January 31st for the prior calendar year. Dividends and other distributions each Fund declares, as well as redemption proceeds, may also be subject to state and local taxes. Taxes on Sales:If you redeem your shares of the Fund, you may be subject to tax on any taxable gain. Your taxable gain or loss is computed by subtracting your tax basis in the shares from the redemption proceeds.Because your tax basis depends on the original purchase price and on the price at which any dividends may have been reinvested, you should keep your account statements so that you or your tax preparer will be able to determine whether a sale or exchange will result in a taxable gain or loss. “Buying a Dividend”:Unless your investment is in a tax-deferred account, you may want to avoid investing in the Funds close to the date of a distribution because you pay the full pre-distribution price for your shares and then receive part of your investment back as a taxable distribution. Tax Withholding:The Funds may be required to withhold U.S. federal income tax at the rate of 28% from all taxable distributions and from proceeds from certain sales and exchanges payable to shareholders who fail to provide the Funds with their correct taxpayer identification number or to make required certifications, or who have been notified by the IRS that they are subject to backup withholding. Any such withheld amounts may be credited against the shareholder’s U.S. federal income tax liability. Certain U.S. shareholders, including individuals and estates and trusts, will be subject to an additional 3.85% Medicare tax on all or a portion of their “net investment income,” which should include dividends from the Funds and net gains from the disposition of shares of the Fund. U.S. shareholders are urged to consult their own tax advisors regarding the implications of the additional Medicare tax resulting from an investment in the Fund. Cost Basis:A shareholder’s basis in shares of a Fund that he or she acquires (“Covered Shares”) will be determined in accordance with the Funds’ default method, which is average basis, unless the shareholder affirmatively elects in writing, which may be electronic, to use a different acceptable basis determination method, such as a specific identification method.Each Fund, or its administrative agent, must report to the Internal Revenue Service (“IRS”) and furnish to its shareholders the basis information for Covered Shares.Fund shareholders should consult with their tax advisers to determine the best IRS-accepted basis determination method for their tax situation and to obtain more information about how the basis reporting law applies to them. FREQUENT PURCHASES AND REDEMPTIONS OF SHARES The Board has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders and discourages market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements. Market timing may disrupt portfolio management strategies and hurt Fund performance. Such practices may dilute the value of Fund shares, interfere with the efficient management of the Funds’ investments, and increase brokerage and administrative costs. The Funds may reject purchase orders or temporarily or permanently revoke privileges if there is reason to believe that a shareholder is engaging in market timing activities. Brokers maintaining omnibus accounts with the Funds have agreed to provide shareholder transaction information, to the extent known to the broker, to the Funds upon request. Table of Content - Prospectus 34 To prevent disruption in the management of the Fund, excessive trading or exchange activity is limited.An investor’s right to purchase additional shares may be revoked if the redemption or exchange activity is considered excessive.Generally, trading or exchange activity is considered excessive if an exchange or redemption in excess of a predetermined dollar amount occurs within 7 calendar days of purchase. The Funds may accept redemptions and exchanges in excess of the above guidelines if they believe that granting such exceptions is in the best interest of the Funds and the redemption is not part of a market timing strategy. It is a violation of policy for an officer or Trustee of the Funds to knowingly facilitate a purchase, redemption where the shareholder executing the transaction is engaged in any activity which violates the terms of the Funds’ Prospectus or Statement of Additional Information, and/or is considered not to be in the best interests of the Funds or their other shareholders. The Funds will apply its policies and procedures uniformly to all Fund shareholders. Although the Funds intend to deter market timing, there is no assurance that they will be able to identify and eliminate all market timers.For example, certain accounts called “omnibus accounts” include multiple shareholders. Omnibus accounts typically provide the Funds with a net purchase or redemption request on any given day where purchasers of the Funds’ shares and redeemers of the Funds’ shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated are not known by the Fund.The netting effect often makes it more difficult for the Funds to detect market timing, and there can be no assurance that the Funds will be able to do so. Therefore, with respect to Omnibus accounts, the Funds rely on selling group members to enforce the Funds’ market timing policies and procedures. Omnibus account arrangements are common forms of holding shares of the Funds.While the Funds will encourage financial intermediaries to apply the Funds’ Market Timing Trading Policy to their customers who invest indirectly in the Funds, the Funds are limited in its ability to monitor the trading activity or enforce the Funds’ Market Timing Trading Policy with respect to customers of financial intermediaries.For example, should it occur, the Funds may not be able to detect market timing that may be facilitated by financial intermediaries or made difficult to identify in the omnibus accounts used by those intermediaries for aggregated purchases, exchanges, and redemptions on behalf of all their customers. More specifically, unless the financial intermediaries have the ability to apply the Funds’ Market Timing Trading Policy to their customers through such methods as implementing short-term trading limitations or restrictions and monitoring trading activity for what might be market timing, the Funds may not be able to determine whether trading by customers of financial intermediaries is contrary to the Funds’ Market Timing Trading Policy.However, the Funds will ensure that financial intermediaries maintaining omnibus accounts on behalf of the Funds enter into an agreement with the Funds to provide shareholder transaction information, to the extent know to the financial intermediary, to the Funds upon request. We reserve the right to modify our policies and procedures at any time without prior notice as we deem in our sole discretion to be in the best interests of Fund shareholders, or to comply with state or Federal legal requirements. HOUSEHOLDING To reduce expenses, we mail only one copy of the prospectus and each annual and semi-annual report to those addresses shared by two or more accounts. If you wish to receive individual copies of these documents, please call the Funds at 1-855-754-7932 between the hours of 8:30 a.m. and 6:00 p.m. Eastern time on days the Funds are open for business or contact your financial institution. We will begin sending you individual copies thirty days after receiving your request. Table of Content - Prospectus 35 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of each Fund for the period of the Fund’s operations.The financial information presented for each applicable period is that of the Predecessor Funds.The Fundswillbethe accounting successors to the Predecessor Funds as a result of the reorganization of the Predecessor Funds into the Funds on or aroundFebruary 8, 2016.The Funds have adopted the Financial Statements of each of their respective Predecessor Funds.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in each Fund, assuming reinvestment of all dividends and distributions.The information presented in the tables below has been audited by the Funds’ prior independent registered public accounting firm, whose report, along with the Funds’ financial statements, are included in the annual report, which is available upon request.The financial highlights tables on the following pages reflect selected per share data and ratios for a share outstanding of each Fund throughout each period. Table of Content - Prospectus 36 Horizon Active Asset Allocation Fund – Class N Shares FINANCIAL HIGHLIGHTS The table below sets forth financial data for one share of beneficial interest outstanding throughout each period. For the Period Ended
